DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: On page 10 there is a reference to item 117 which is not referred to in the drawings. Also, item 141 the opposing end is not referred to in the drawings.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-16, 18 is/are rejected under 35 U.S.C. 102(b) as being anticipated by McMahan (US 2004/0084577).


In regards to claim 1, McMahan discloses a stand system comprising: (abstract; para 0002)

          a decoy platform; (14 fig(s) 1-4, ‘mounting plate’)

          a mount connected to said decoy platform; and (16 fig(s) 2, ‘pivot sleeve’)

          a pole connected to said decoy platform by said mount.  (18 fig(s) 1-4, ‘pivot rod’)


          In regards to claim 2, McMahan discloses a stand system of claim 1 (see claim rejection 1) wherein said decoy platform comprises: (abstract; para 0002)

          a first stand wing; (32, 48 fig. 4, ‘base’, ‘ring member’, ‘apparatus has two wing like elements extending outward attached to the mounting plate 14’)

          a second stand wing; and (32, 48 fig. 4, ‘base’, ‘ring member’, ‘apparatus has two wing like elements extending outward attached to the mounting plate 14’)

          a connecting member connecting said first stand wing and said second stand wing.  (46 fig. 2, ‘cross member’; 32, 48 fig(s) 2, 4)


          In regards to claim 3, McMahan discloses a stand system of claim 2  (see claim rejection 2) wherein each of said first stand wing and said second stand wing further comprise: (32, 48 fig. 4, ‘base’, ‘ring member’, ‘apparatus has two wing like elements extending outward attached to the mounting plate 14’)

          a bottom section; (32, 48 fig. 4, ‘base’, ‘ring member’, ‘two wing like elements extending outward attached to the mounting plate 14 has a bottom section’)


          a sloped wall section; and (32, 48 fig. 4, ‘base’, ‘ring member’ , ‘two wing like elements extending outward have a slope shape at both ends’)


          an upper section. (32, 48 fig. 4, ‘base’, ‘ring member’, ‘two wing like elements extending outward attached to the mounting plate 14 has a upper section’)


          In regards to claim 4, McMahan discloses a stand system of claim 1 (see claim rejection 1) wherein said mount further comprises: (abstract; para 0002)

          a bolt and bearing mount. and (16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)
 


          In regards to claim 5, McMahan discloses a stand system of claim 4 (see claim rejection 4) wherein the bolt and bearing mount further comprises: 

          a coupling housing a bolt; and  (16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)


          a race and bearing assembly that accepts said bolt; and and  (16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)


          a pole port configured to engage with said pole. (18 fig(s) 1-4, ‘pivot rod’; fig(s) 3, 3A)  


          In regards to claim 6, McMahan discloses a stand system of claim 1 (see claim rejection 1) further comprising: a motion creating assembly configured to impart motion on a decoy mounted in said stand system.  (fig(s) 6-9, ‘configured to flex’; para(s) 0042-0043)


          In regards to claim 7, McMahan discloses a stand system of claim 6 (see claim rejection 6) further comprising: 

          a connecting linkage; and (46 fig. 2, ‘cross member’; 32, 48 fig(s) 2, 4)

          a mounting plate. (14 fig(s) 1-4, ‘mounting plate’)
 


          In regards to claim 8, McMahan discloses a decoy stand apparatus comprising: (abstract; para 0002)

          a decoy platform; (14 fig(s) 1-4, ‘mounting plate’)

          a mount connected to said decoy platform, said mount comprising a bolt and bearing mount; and  (16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)

          a pole connected to said decoy platform by said mount.  (18 fig(s) 1-4, ‘pivot rod’)


          In regards to claim 9, McMahan discloses a decoy stand apparatus of claim 8 wherein said decoy platform comprises: (see claim rejection 8) 

          a first stand wing; (32, 48 fig. 4, ‘base’, ‘ring member’, ‘apparatus has two wing like elements extending outward attached to the mounting plate 14’)

          a second stand wing; and (32, 48 fig. 4, ‘base’, ‘ring member’, ‘apparatus has two wing like elements extending outward attached to the mounting plate 14’)

          a connecting member connecting said first stand wing and said second stand wing.  (46 fig. 2, ‘cross member’)


          In regards to claim 10, McMahan discloses a decoy stand apparatus of claim 8 (see claim rejection 8) 

          wherein the bolt and bearing mount further comprises: (abstract; para 0002; 16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)

          a coupling housing a bolt; a race and bearing assembly that accepts said bolt; and (16 fig(s) 2, ‘pivot sleeve’; 28, 30 fig(s) 3, 3A, ‘cup’, rounded tip conical end’; para(s) 0030-0031)

          a pole port configured to engage with said pole. (18 fig(s) 1-4, ‘pivot rod’; fig(s) 3, 3A)  



          In regards to claim 11, McMahan discloses a decoy stand apparatus of claim 8 further comprising: 

         a motion creating assembly configured to impart motion on a decoy mounted in said stand apparatus. (fig(s) 6-9, ‘configured to flex’; para(s) 0042-0043)
  


          In regards to claim 12, McMahan discloses a decoy stand apparatus of claim 11 (see claim rejection 11) further comprising: 

          a connecting linkage; and (46 fig. 2, ‘cross member’; 32, 48 fig(s) 2, 4)

          a mounting plate. (14 fig(s) 1-4, ‘mounting plate’)
 



          In regards to claim 14, McMahan discloses a stand system comprising: (abstract; para 0002)

          a platform; (14 fig(s) 1-4, ‘mounting plate’)

          a set of retention dowels fixed at one end to the platform; and (20 fig. 2, ‘alignment tabs’)

          a pole connected to the platform. (18 fig(s) 1-4, ‘pivot rod’) 


          In regards to claim 15, McMahan discloses a stand system of claim 14 further comprising: (abstract; para 0002)


          a spring mount formed on the platform; and (para 0031, ‘biasing member’; 14, 16, 26, 44a, 44b fig. 2, ‘mounting plate’, ‘pivot sleeve’, ‘biasing member’, ‘hooks’ )

          a spring connected to said spring mount and said pole. (para 0031, ‘biasing member’; 14, 16, 26, 44a, 44b fig. 2, ‘mounting plate’, ‘pivot sleeve’, ‘biasing member’, ‘hooks’ )


          In regards to claim 16, McMahan discloses a stand system of claim 14 (see claim rejection 14) wherein said set of retention dowels are configured to engage at least one of: (abstract; para 0002)

         a decoy; (abstract; para 0002)

          a keel of a decoy.  (abstract; para 0002; fig(s) 1-4)


          In regards to claim 18, McMahan discloses a stand system of claim 14 (see claim rejection 14) further comprising: 

          a base stand formed on an end of said pole. (18, 32 fig. 3, ‘pivot rod’, ‘base’) 


Allowable Subject Matter
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2004/0084577), in view of,Loughman (US 6,487,810).
          McMahan teaches:
          The decoy stand apparatus of claim 8 further comprising at least one of: (abstract; para 0002)

          NON-PROVISIONAL PATENT APPLICATION a base stand connected to a distal end of said pole.  (18, 32 fig 3, ‘pivot rod’, ‘base’)

          McMahan discloses a spike at the proximal end of the pivot rod 18, however, McMahan does not show a spike at the end of the pivot rod near the base 32. Page 25 of 27Attorney Docket No. RODRIGA-1001

          McMahan does not teach:

          a spike connected to a distal end of said pole; and 

          Loughmann discloses:
          a spike connected to a distal end of said pole; and (20 fig(s) 1-4, ‘ground stake assemblies are known in the art for decoy stands’)

          It would have been obvious before the effective filing date of the invention to combine the ‘decoy stand’ of McMahan with the ‘spike shaped rod’ of Loughman in order to provide a decoy with a ground stake function.

          In regards to claim 17, McMahan discloses a stand system of claim 14 (see claim rejection 14) Loughmann discloses further comprising: a spike formed on an end of said pole. (20 fig(s) 1-4, ‘ground stake assemblies are known in the art for decoy stands’)
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852